ITEMID: 001-78404
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF VILIKANOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6;Violation of P1-1;Pecuniary damage - claim dismissed;Non-Pecuniary damage - financial award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1954 and lives in Krasnyy Luch, the Lugansk region.
5. In 2001 the applicant instituted civil proceedings in the Krasnyy Luch Court (Краснолуцький міський суд Луганської області) against his employer, the OJSC “Krasnyy Luch” (“the Company,” ВАТ “Красний Луч”), for salary arrears and other payments. At the material time the State owned 100% of the Company's shares. The Company was therefore subject to the Law of 29 November 2001 “on the Introduction of a Moratorium on the Forced Sale of Property.”
6. On 17 January 2002 the Krasnyy Luch Court awarded the applicant UAH 1,435.27. This judgment was not appealed against and became final.
7. On 5 March 2002 the Krasnyy Luch Bailiffs' Service (Відділ Державної виконавчої служби Краснолуцького міського управління юстиції) initiated the enforcement proceedings in relation to this judgment.
8. The judgment was enforced on 28 February 2005.
9. A description of the relevant domestic law can be found in Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
